Title: To George Washington from Henry Knox, 10 May 1794
From: Knox, Henry
To: Washington, George


               
                  Sir,
                  War department May 10th 1794
               
               In consequence of information from the Secretary of the Treasury, the enclosed letter has been drafted to the Governor for your consideration relatively to the application of the British Minister.
               I also submit some papers from Mr Dallas relative to the proposed establishment at Presque Isle. The Secretary of the Treasury and myself concur in submitting to you the enclosed as a proper answer.
               I have further to submit a letter from General Chapin indicating the good disposition of the Six Nations.  I have the honor to be with perfect respect Your obedient Servant
               
                  H. Knox Secy of War
               
            